Citation Nr: 1637267	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine that declined to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder.

In May 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.

In December 2010, the Board reopened the Veteran's claim and remanded the claim for additional development.  In a December 2011 letter, the Veteran was advised that the VLJ who conducted the May 2010 hearing is no longer employed at the Board and he was offered the opportunity to testify at a second hearing before another Veterans Law Judge.

In a January 2012 statement, the Veteran's representative indicated that the Veteran desired to testify before another VLJ.  In February 2012, the Board remanded the Veteran's claim in order to schedule the requested hearing.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) in June 2012.  That AVLJ is now also no longer employed by the Board.

In March 2013, the claim for service connection for an acquired psychiatric disorder was denied by the Board.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, a Joint Motion for Remand was filed in January 2014.  The Joint Motion indicated that the Board's decision should be vacated and the case be remanded to the Board for readjudication.  In an Order, also dated in January 2014, the Court granted the Joint Motion and remanded the case.

In a July 2014 Board decision, the claim on appeal was again denied and the Veteran again appealed the Board decision to the Court.  In December 2015, the Court issued a memorandum decision that vacated the July 2014 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  Judgment was entered in January 2016 and the Court's mandate was issued in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ (or AVLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In April 2016, the Veteran's representative submitted correspondence requesting: "Please treat this letter as a formal request for a hearing.  [The Veteran] would like [a] video hearing at his local VA Regional Office with the Board of Veterans Appeals."  The Board notes that the AVLJ who presided over the Veteran's prior June 2012 Board hearing is no longer employed by the Board.

Because videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

(The Board notes that the Veteran's representative had previously presented a motion for a new Board hearing in April 2014, and that motion was denied in the July 2014 Board decision (issued by the AVLJ who held the June 2012 Board hearing).  In the appeal of the July 2014 Board decision to the Court, the Veteran's representative argued that the Board erred in failing to provide a new hearing at that time.  The Court's December 2015 memorandum decision acknowledged this argument, but found no need to address the propriety of the Board's July 2014 denial of the April 2014 motion for a new hearing.  The Board notes that it now grants the April 2016 request for a new hearing on the basis of the Veteran's entitlement to such a hearing on the basis of the fact that the AVLJ who held the prior hearing is no longer available to participate in the appellate review of this case.  The Board does not here revise or otherwise revisit the basis of the July 2014 decision's denial of the April 2014 motion for a new hearing.)

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

